James E. Johnson                                  THE CITY OF NEW YORK                                   ELISSA B. JACOBS
Corporation Counsel                                                                                 Senior Corporation Counsel
                                                 LAW DEPARTMENT                                         Phone: (212) 356-3540
                                                                                                           Fax: (212) 356-3559
                                                 100 CHURCH STREET, Rm. 3-193                            ejacobs@law.nyc.gov
                                                      NEW YORK, NY 10007



                                                                           May 24, 2020
                                              Defendants' request for an extension of time is granted, and the proposed
         BY ECF                               briefing schedule is approved. Defendants' moving papers are due July 12,
         Honorable Edgardo Ramos              2021; Plaintiff's opposition August 9, 2021; and Defendants' reply August 23,
         United States District Judge         2021.
         Southern District of New York
         40 Foley Square               SO ORDERED.
         New York, NY 10007                                                                                      .
                                                                                          05/24/2021


         RE:          Seth Curkin, et al. v. The City of New York, et al. 18 Civ. 7541 (ER) (SDA)


         Your Honor:

                        I am a Senior Counsel in the Office of Corporation Counsel, and the supervisor of
         Maria DeCastro, who is assigned to the defense of the above-referenced matter. I write to
         respectfully request a 45 day extension of the deadlines for defendants to make their motion for
         summary judgment pursuant to F.R.C.P. 56, from Wednesday, May 26th until Monday, July 12th,
         as well as an extension of the related deadlines. Plaintiffs’ counsel, P. Jenny Marashi, consents
         this request.

                        I am making this request as Ms. DeCastro, who has been handling this case and
         working on the motion papers, has unexpectedly had to take leave as of today and is unavailable
         to complete the papers. While the motion papers were in process, a new attorney will need time
         to learn the case and the documents as well as the legal arguments. Given the history of this
         case, I am requesting a forty-five day extension of all deadlines. The motion schedule would
         therefore be as follows:

                      Defendants’ Moving Papers: July 12, 2021;
                      Plaintiffs’ opposition:    August 9, 2021;
                      Defendants’ reply:         August 23, 2021.
             Thank you for your consideration of this request.


                                                      Sincerely Yours,

                                                         Elissa B. Jacobs

                                                      Elissa B. Jacobs
                                                      Senior Counsel
VIA ECF:
P. Jenny Marashi




                                              2
